           Case 1:11-cv-03743-LGS Document 954 Filed 01/04/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                      )
DONNA KASSMAN, SPARKLE                                )
PATTERSON, JEANETTE POTTER,                           )
ASHWINI VASUDEVA, TINA BUTLER,                        )
CHERYL CHARITY, HEATHER                               )
INMAN, NANCY JONES AND CAROL                          )
MURRAY individually and on behalf of a                )       Civ. No. 11-CV-3743 (LGS)
class of similarly-situated female                    )
employees,                                            )
                                                      )
                              Plaintiffs,             )
                                                      )
      v.                                              )
                                                      )
KPMG LLP,                                             )

                              Defendant.


                         PLAINTIFFS’ MOTION TO WITHDRAW
                        CONOR AHERN AS COUNSEL OF RECORD

       Pursuant to Local Civil Rule 1.4, the undersigned hereby respectfully request that Conor

Ahern be permitted to withdraw as Plaintiffs’ counsel in this matter. There is good cause for this

Motion, as follows:

       1.      Mr. Ahern is no longer associated with Sanford Heisler Sharp, LLP, effective

               December 31, 2020;

       2.      Plaintiffs’ other attorneys of record will continue to serve as counsel for Plaintiffs;

       3.      Mr. Ahern’s withdrawal will not delay the proceedings in this matter;

       4.      Mr. Ahern is not asserting a retaining or charging lien;

       5.      Plaintiffs will not be prejudiced in any way by the granting of this motion;

       6.      The Named Plaintiffs have been notified of Mr. Ahern’s departure from Sanford

               Heisler Sharp, LLP, and will be served a copy of this Motion.

                                                 1
        Case 1:11-cv-03743-LGS Document 954 Filed 01/04/21 Page 2 of 2




DATED: January 4, 2021

                                    s/ Kate Mueting
                                    David Sanford (admitted pro hac vice)
                                    Kate Mueting (admitted pro hac vice)
                                    Thomas J. Henderson (admitted pro hac vice)
                                    Shaun Rosenthal
                                    SANFORD HEISLER SHARP, LLP
                                    700 Pennsylvania Avenue, Southeast, Suite 300
                                    Washington, DC 20003
                                    Telephone: (202) 499-5200
                                    Facsimile: (202) 499-5199
                                    Email: dsanford@sanfordheisler.com
                                    Email: kmueting@sanfordheisler.com
                                    Email: thenderson@sanfordheisler.com
                                    Email: srosenthal@sanfordheisler.com

                                    Kelly M. Dermody (admitted pro hac vice)
                                    Anne B. Shaver (admitted pro hac vice)
                                    Michael Levin-Gesundheit (admitted pro hac vice)
                                    Tiseme G. Zegeye
                                    LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
                                    275 Battery Street, 29th Floor
                                    San Francisco, CA 94111-3339
                                    Telephone: (415) 956-1000
                                    Facsimile: (415) 956-1008
                                    Email: kdermody@lchb.com
                                    Email: ashaver@lchb.com
                                    Email: mlevin@lchb.com
                                    Email: tzegeye@lchb.com

                                    Rachel Geman
                                    LIEFF CABRASER HEIMANN &
                                    BERNSTEIN, LLP
                                    250 Hudson Street, 8th Floor
                                    New York, NY 10013-9592
                                    Telephone: (212) 355-9500
                                    Facsimile: (212) 355-9592
                                    Email: rgeman@lchb.com

                                   Attorneys for the Plaintiffs




                                       2
